Citation Nr: 0401781	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  02-21 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for an eye disability.

2.  Entitlement to a compensable evaluation for catarrhal 
jaundice.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran had active military service from August 1940 to 
September 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the benefits sought on 
appeal.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.

REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 
implemented in 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002), 
requires VA to assist a claimant in developing all facts 
pertinent to a claim for VA benefits, including a medical 
opinion and notice to the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the VA Secretary, 
that is necessary to substantiate the claim.  VA has issued 
regulations to implement the Veterans Claims Assistance Act 
of 2000.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003)).

In December 2002, the RO sent the veteran a letter informing 
him of the information and evidence necessary to substantiate 
a claim for hearing loss.  However, with regard to the claims 
currently on appeal, the RO has taken no steps to provide 
notice and assistance under the provisions of VCAA.

The veteran contends that his catarrhal jaundice is more 
severe than contemplated by the assigned noncompensable 
evaluation.  The rating criteria for disabilities of the 
liver were amended in May 2001.  As noted by the United 
States Court of Appeals for Veterans Claims, rating decisions 
must be based on medical findings that are stated in terms 
consistent with the applicable rating criteria.  Massey v. 
Brown, 7 Vet. App. 204 (1994).  Under these circumstances, 
the veteran is entitled to VA examinations under the 
provisions of 38 U.S.C.A. § 5103A(d) for the purpose of 
obtaining medical findings that are stated in terms 
consistent with the applicable rating criteria.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The veteran should be scheduled for a 
VA examination to ascertain the current 
manifestations of his catarrhal jaundice.  
It is imperative that the claims file be 
made available to the examiner for review 
in connection with the examination, and 
all indicated special studies and tests 
should be accomplished.  The report of 
examination must include responses to 
each of the following items:

          A.  Does the veteran 
have intermittent fatigue, 
malaise, and anorexia, or; 
incapacitating episodes (with 
symptoms such as fatigue, 
malaise, nausea, vomiting, 
anorexia, arthralgia, and right 
upper quadrant pain) having a 
total duration of at least one 
week, but less than two weeks, 
during the past 12 months?

          B.  Does the veteran 
have daily fatigue, malaise, and 
anorexia (without weight loss or 
hepatomegaly), requiring dietary 
restriction or continuous 
medication, or; incapacitating 
episodes (with symptoms such as 
fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, 
and right upper quadrant pain) 
having a total duration of at 
least two weeks, but less than 
four weeks, during the past 12-
month period?

          C.  Does the veteran 
have daily fatigue, malaise, and 
anorexia, with minor weight loss 
and hepatomegaly, or; 
incapacitating episodes (with 
symptoms such as fatigue, 
malaise, nausea, vomiting, 
anorexia, arthralgia, and right 
upper quadrant pain) having a 
total duration of at least four 
weeks, but less than six weeks, 
during the past 12-month period?

          D.  The examiner must 
note that for purposes of 
evaluating conditions, 
"incapacitating episode" means 
a period of acute signs and 
symptoms severe enough to require 
bed rest and treatment by a 
physician.  In addition, the 
hepatitis B infection must be 
confirmed by serologic testing.

2.  The RO must ensure that all 
provisions of VCAA are properly applied 
in the development of the appellant's 
claims.

3.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issues on appeal.  
If the claims are not resolved to the 
satisfaction of the claimant, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' 

Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.



______________________________________
G. H. SHUFELT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



